Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 November 2020 has been entered.	
		
Formal Matters
Applicant's response, filed 30 November 2020, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Status of Claims
Claims 1-32 are currently pending and have been examined.
Claims 1, 11, and 19 have been amended.
Claims 1-32 have been rejected.

Priority
The instant application claims the benefit of priority under 35 U.S.C 119(e) or under 35 U.S.C. § 120, 121, or 365(c). Accordingly, the effective filing date for the instant application is February 28, 2017 claiming benefit to Provisional Application 62/465,066.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-32 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1 – Statutory Categories of Invention:
Claims 1-32 are drawn to a method or device, which are statutory categories of invention.

Step 2A – Judicial Exception Analysis, Prong 1:
Claim 1 recites a method for securely relaying personal in part performing the steps of providing real time diagnostic measurements of a medical condition of a telemedicine device user, the real time diagnostic measurements being included in the personal data of the telemedicine device user; receiving a request, including authentication access data for a remote user to access personal data of a [second] user, validat[ing] the authentication access data of the request; upon validating the authentication access data to allow the remote user to access to the personal data relaying the personal data, preventing secure personal data of the [second] user from being sent in an un-encrypted form, reestablishing [communication] without terminating the [communication] session, wherein the personal data relayed is encrypted; and upon validating the authentication access data, allowing the [second] user to unlock the accessory drawer on the telemedicine device. These steps amount to methods of organizing human activity which includes functions relating to interpersonal and intrapersonal activities, such as managing relationships or transactions between people, social activities, and human behavior; satisfying or avoiding a legal obligation; advertising, marketing, and sales activities or behaviors; and managing human mental activity (MPEP § 2106.04(a)(2)(II)(C) citing the abstract idea grouping for methods of organizing human activity for managing personal behavior or relationships or interactions between people).
Claim 11 recites a method for managing relaying personal data between [a first location] and a [second location] in part performing the steps of providing real time diagnostic measurements of a medical condition of a telemedicine device user, the real time diagnostic measurements being included in personal data of the telemedicine device user; receiving a request for a remote user to access the personal data; in response to receiving the request, sending a URL, upon activating the URL by the remote user, receiving authentication access data [at the first location], validat[ing] the authentication access data received; upon validating the authentication access data, sending authentication access data [to the second location], upon [the second location] allowing access to the personal data by the remote user, establishing a remote access session to enable relaying the personal data between the [second] and [first] location, wherein the personal data related between the [second] and [first] location is encrypted; and upon validating the authentication access data form the [second location], relaying a command from the [second location] to enable the remote user to unlock the accessory drawer on the telemedicine device. These steps amount to methods of organizing human activity which includes functions relating to interpersonal and intrapersonal activities, such as managing relationships or transactions between people, social activities, and human behavior; satisfying or avoiding a legal obligation; advertising, marketing, and sales activities or behaviors; and managing human mental activity (MPEP § 2106.04(a)(2)(II)(C) citing the abstract idea grouping for methods of organizing human activity for managing personal behavior or relationships or interactions between people).
Claim 19 recites a device for securely relaying personal in part performing the steps of providing real time diagnostic measurements of a medical condition of a telemedicine device user, the real time diagnostic measurements being included in the personal data of the telemedicine device user; receiving a request, including authentication access data for a remote user to access personal data of a [second] user, validat[ing] the authentication access data of the request; upon validating the authentication access data to allow the remote user to access to the personal data relaying the personal data, preventing secure 

Step 2A – Judicial Exception Analysis, Prong 2: 
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to instructions to implement the judicial exception using a computer [MPEP 2106.05(f)]. 
Claims 1 and 19 recite a telemedicine device, diagnostic devices or sensors, a remote terminal, a proxy server, a processor in a telemedicine device, a communication link, and a communication network which are additional elements that are recited at a high level of generality (i.e. a generic computing system receiving, obtaining and displaying data, a generic database/memory storing data) such that they amount to no more than mere instruction to apply the exception using generic computer components. 
The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. The additional elements are merely using generic computing technology to implement the abstract idea. This is evidenced in the following paragraphs of the specification. 
telemedicine device may contain a processor, memory, communication circuity, power circuitry, communication interface, a diagnostic device, sensor interface, (Detailed Description at p. 16 ¶ 0077), an input device for receiving inputs (see Summary of the Invention at p. 6 ¶ 0028 where the input device includes a video camera), an output device for displaying information (Summary of the Invention at p. 6 ¶ 0029), and a locked accessory drawer preloaded with medications (Detailed Description at p. 16 ¶ 0075). The telemedicine device can be mobile to move with a patient to different locations (Detailed Description at p. 10 ¶ 0054) and can communicate with the proxy server over a network (Detailed Description p.12 ¶ 0059). There is no additional structure to the device that improves upon the function of the device, reduces the device to a different state or thing, or do anything more than collect information, analyze data, and display the results. The use of a telemedicine, in this case to communicate on a network, send data, and display feedback from a remote system, only recites the device as a tool to perform an existing process and amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”). 
The specification does not provide additional structure to the diagnostic devices or sensors outside of the enumeration of its functionality within the claimed invention and to provide examples of a blood pressure blood pressure meter, a thermometer, a pulse oximeter, an electrocardiogram (ECG) patch, and/or extras such as a splint (Detailed Description on p. 16 ¶ 0076). The use of the diagnostic devices or sensors, in this case to collect patient data and communicate the data to the system, only recites the device/sensor as a tool to perform an existing process and amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”).
The specification does not provide additional structure to the remote terminal outside of the enumeration of its functionality within the claimed invention (see Detailed Description at p. 11 ¶ 0055 for the specific 
The specification discloses that the proxy server may include one or more processor units, memory, input device, output device, communication circuitry, and power circuitry (Detailed Description at p. 20 ¶ 0097). The specification does not provide additional required structure to the proxy server outside of the enumeration of its functionality within the claimed invention. There is no additional structure to the device that improves upon the function of the device, reduces the device to a different state or thing, or do anything more than collect information, analyze data, and display the results. The use of a proxy server, in this case to provide a communication network, process data, and forward feedback between two remote systems, only recites the device as a tool to perform an existing process and amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”). 
The specification defines the processor (either for the telemedicine or proxy server devices) as one or more processing units configured to operate in accordance with programmed instructions stored in memory capable of executing an application for sharing personal data stored in the memory of the telemedicine device with a remote user (Detailed Description at p. 17 ¶ 0079-82). The use of a processor, in this case to felicitate the communication on a network of data and displaying feedback from a remote system, only recites the device as a tool to perform an existing process and amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”). 
communication link may include a websocket protocol and/or HTTP/HTTPS protocol that establish and manage the connections between the proxy server, telemedicine device, and the applications run on the remote terminal (Detailed Description at p. 14 ¶ 0069-70). The specification defines the communication network as either a Wi-Fi, cellular, Bluetooth, wired, and/or any other suitable network (Detailed Description p. 12 ¶ 0059, p. 19 ¶ 0090). The use of a communication link over a communication network, in this case to communicate secure data between remote systems, only recites the device as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”). 
Claim 11 recites a telemedicine device, diagnostic devices or sensors, a proxy server, a remote terminal, a processor in a proxy server, a communication link, and a communication network which are additional elements that are recited at a high level of generality (i.e. a generic computing system receiving, obtaining and displaying data, a generic database/memory storing data) such that they amount to no more than mere instruction to apply the exception using generic computer components. 
The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. The additional elements are merely using generic computing technology to implement the abstract idea. This is evidenced in the following paragraphs of the specification. 
The specification discloses that the telemedicine device may contain a processor, memory, communication circuity, power circuitry, communication interface, a diagnostic device, sensor interface, (Detailed Description at p. 16 ¶ 0077), an input device for receiving inputs (see Summary of the Invention at p. 6 ¶ 0028 where the input device includes a video camera), an output device for displaying information (Summary of the Invention at p. 6 ¶ 0029), and a locked accessory drawer preloaded with medications (Detailed Description at p. 16 ¶ 0075). The telemedicine device can be mobile to move with a patient to  The use of a telemedicine, in this case to communicate on a network, send data, and display feedback from a remote system, only recites the device as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”). 
The specification does not provide additional structure to the diagnostic devices or sensors outside of the enumeration of its functionality within the claimed invention and to provide examples of a blood pressure blood pressure meter, a thermometer, a pulse oximeter, an electrocardiogram (ECG) patch, and/or extras such as a splint (Detailed Description on p. 16 ¶ 0076). The use of the diagnostic devices or sensors, in this case to collect patient data and communicate the data to the system, only recites the device/sensor as a tool to perform an existing process and amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”).
The specification discloses that the proxy server may include one or more processor units, memory, input device, output device, communication circuitry, and power circuitry (Detailed Description at p. 20 ¶ 0097). The specification does not provide additional required structure to the proxy server outside of the enumeration of its functionality within the claimed invention. There is no additional structure to the device that improves upon the function of the device, reduces the device to a different state or thing, or do anything more than collect information, analyze data, and display the results. The use of a proxy server, in this case to provide a communication network, process data, and forward feedback between two remote systems, only recites the device as a tool to perform an existing process and amounts to an instruction to 
The specification does not provide additional structure to the remote terminal outside of the enumeration of its functionality within the claimed invention (see Detailed Description at p. 11 ¶ 0055 for the specific embodiment teaching the remote terminal likely possessing the similar structural features of the telemedicine device at the other end of the network connection). The use of a remote terminal, in this case to communicate on a network, send data, and display feedback from a remote system, only recites the device as a tool to perform an existing process and amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”).
The specification defines the processor (either for the telemedicine or proxy server devices) as one or more processing units configured to operate in accordance with programmed instructions stored in memory capable of executing an application for sharing personal data stored in the memory of the telemedicine device with a remote user (Detailed Description at p. 17 ¶ 0079-82). The use of a processor, in this case to felicitate the communication on a network of data and displaying feedback from a remote system, only recites the device as a tool to perform an existing process and amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”). 
The specification discloses that the communication link may include a websocket protocol and/or HTTP/HTTPS protocol that establish and manage the connections between the proxy server, telemedicine device, and the applications run on the remote terminal (Detailed Description at p. 14 ¶ 0069-70). The specification defines the communication network as either a Wi-Fi, cellular, Bluetooth, wired, and/or any other suitable network (Detailed Description p. 12 ¶ 0059, p. 19 ¶ 0090). The use of a communication link over a communication network, in this case to communicate secure data between remote systems, only 
Additionally, Claims 1, 11, and 19 recite limitations regarding the locking and unlocking of the telemedicine device’s storage drawers to access preloaded medications. The use of locking and locking the storage drawer, in this case in response to authenticating the user, only recites the storage drawer as a tool which only serves as extra solution activities incidental to the primary process that is merely a nominal or tangential addition to the claim (MPEP § 2106.05(g) - insignificant pre/post-solution activity) and is therefore not a practical application of the recited judicial exception.


Step 2B – Additional Elements that Amount to Significantly More: 
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of instructions to implement the abstract idea on a computer. 
Claims 1 and 19 recite a telemedicine device, diagnostic devices or sensors, a remote terminal, a proxy server, a processor in a telemedicine device, a communication link, and a communication network. 
Claim 11 recites a telemedicine device, diagnostic devices or sensors, a proxy server, a remote terminal, a processor in a proxy server, a communication link, and a communication network.
Each of these elements is only recited as a tool for performing steps of the abstract idea, such as the use of the storage mediums to store data, the computer and data processing devices to apply the algorithm, and the display device to display selected results of the algorithm. These additional elements therefore only amount to mere instructions to perform the abstract idea using a computer and are not sufficient to amount to significantly more than the abstract idea (MPEP 2016.05(f) see for additional guidance on the “mere instructions to apply an exception”). 

Claims 1, 11, and 19 recite limitations regarding the locking and unlocking of the telemedicine device’s storage drawers to access preloaded medications, which is well-understood, routine, and conventional. This position is supported by (1) Olson et al. (US Patent App No 2015/0317456)(see the Background in ¶ 0004 teaching on a credential based access to a medication storage drawer); (2) Adams et al. (US Patent App No 2012/0310410)(see the Summary in ¶ 0010 teaching on a user authentication requirement for accessing medication in a storage drawer); and (3) Heffron (US Patent App No 2014/0379120)(see the Detailed Description in ¶ 0041 teaching on a medication storage system locking and unlocking according to user authentication input). Therefore, the locking and unlocking of the storage drawer additional element is not sufficient to amount to significantly more than the recited judicial exception. 
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation. 

Abbreviated Analysis for Depending Claims:
The dependent claims 2, 4-8, 12-18, 20, 22, 28-29, and 32 have been given the full two part analysis including analyzing the additional limitations both individually and in combination. These dependent claims, when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. § 101. 
For the reasons stated, these claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. § 101. 
Claims 3 and 21 recite wherein the first communication network and the second communication network are selected from a group consisting of a wireless fidelity (Wi-Fi) network, a cellular network, a wired network and a Bluetooth network. The specification does not further define these network types but only discloses that these are the preferred embodiment of the communication circuitry to provide the communication link between the remote systems (Detailed Description at p. 16 ¶ 0077 and p. 19 ¶ 0090). The use of these specific forms of a communication link over a communication network, in this case to communicate secure data between remote systems, only recites the device as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”). 
Claim 9 and 30 recite in relevant part comparing an IP address of the remote terminal to an IP address associated with a remote voice communication or video communication of the remote user. Claim 10 and 31 recite in relevant part request[ing] a secondary authentication upon assessing that the IP address of the remote terminal and the IP address associated with the remote voice communication or the video communication of the remote user do not match. The specification does not provide additional structure to the remote voice communication or the video communication outside of the enumeration of its functionality within the claimed invention (see Summary of the Invention at p. 3 ¶ 0015 and Detailed Description at p. 25 ¶ 00123 for the specific use of the devices’ IP address comparison method for authentication). The use of a remote voice or video communication, in this case to communicate either by voice or video on a network connection to a remote system, only recites the device as a tool to perform an existing process and amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”).
Claim 10 and 31 recite request[ing] a secondary authentication upon assessing that the IP address of the remote terminal and the IP address associated with the remote voice communication or the video communication of the remote user do not match. The additional components follow the same analysis as above and therefore fall within the scope of the abstract idea.
Claim 23 recites further comprising a video camera, and wherein the call comprises a video call. The specification does not provide additional structure to the video camera or the video call outside of the enumeration of its functionality within the claimed invention (see Summary of the Invention at p. 6 ¶ 0028 and Detailed Description at p. 12 ¶ 0061 for the specific use of camera enabled to initiate and complete the video call). The use of a video camera to provide the means for making a video call, in this case to communicate by video on a network connection to a remote system, only recites the device as a tool to perform an existing process and amounts to an instruction to implement the abstract idea using a computer 
Claim 24 recites further comprising an input device for receiving inputs from the telemedicine device user, and an output device for displaying information to the telemedicine device user. The specification defines the input device as a device for receiving inputs from the telemedicine device use (Summary of the Invention at p. 6 ¶ 0029). The specification defines the output device as a device for displaying information to the telemedicine device user (Summary of the Invention at p. 6 ¶ 0029). The suggested devices listed for both include microphones and/or speakers (Detailed Description at p. 16 ¶ 0074) or a touchscreen device (Detailed Description at p. 17 ¶ 0081). The input device could be a keyboard, keypad, or pointing device (Detailed Description at p. 21 ¶ 00100). The output device could be a computer monitor, printer, display panel, speaker, or any device capable of producing visible, audible, or tactile output (Detailed Description at p. 17 ¶ 0080). The use of an input and output device, in this case to support the sharing and receiving of information between remote devices, only recites the device as a tool to perform an existing process and amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”).
Claim 25 recites wherein the input device and the output device comprise a touch screen. The input and output device additional components follow the same analysis as above and therefore fall within the scope of the abstract idea.  The specification does not further define the touch screen outside of the enumeration of its functionality within the claimed invention (see Detailed Description at p. 15 ¶ 0074 for the use of the touch screen as an example of an input device). The use of a touch screen, in this case to input information via the input device, only recites the device as a tool to perform an existing process and amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the 
Claim 26 recites wherein the processor is configured to alert the telemedicine device user on the output device that the remote user requested access to the personal data. The additional components follow the same analysis as above and therefore fall within the scope of the abstract idea. 
Claim 27 recites wherein the processor is configured to validate the authentication access data by allowing the telemedicine device user to approve access to the personal data on the input device in response to the alert. The additional components follow the same analysis as above and therefore fall within the scope of the abstract idea.

Claims 1-32 are therefore rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8, 11-16 19-25, and 28-29 are rejected under 35 U.S.C. § 103 as being unpatentable over Kahn (US Patent App No 2016/0246936)[hereinafter Kahn) in view of Paradissis et al. (US Patent App No 2016/0132662)[hereinafter Paradissis] in further view of Panasyuk et al. (US Patent App No  2005/0198379)[hereinafter Panasyuk].

As per claim 1, Kahn teaches on the following limitations of the claim:
a method for a telemedicine device to securely relay personal data to a remote terminal via a proxy server, the method comprising is taught in the Detailed Description at p. 12 ¶ 0117-
by a processor in a telemedicine device is taught in the Detailed Description at p. 16 ¶ 0154-0155, p. 18 ¶ 0180, and in the Figures at Figure 5 reference character 252 (teaching on the user computer containing a processor being incorporated into a medical equipment capable of sending biometric/physiological information over the system's network)
the telemedicine device including one or more diagnostic devices or sensors providing real time diagnostic measurements of a medical condition of a telemedicine device user is taught in the Detailed Description on p. 16 ¶ 0155 (teaching on biometric sensors for measuring physiological characteristics of the user that are recorded locally on the telemedicine device and transmitted to the expert service platform OR directly to the expert for analysis);
the real time diagnostic measurements being included in personal data of the telemedicine device user stored in the telemedicine device is taught in the Detailed Description on p. 16 ¶ 0155 (teaching on biometric sensors for measuring physiological characteristics of the user that are recorded locally on the telemedicine device and transmitted to the expert service platform OR directly to the expert for analysis);
establishing, by use of the telemedicine device processor, a communication link with a proxy server over a first communication network is taught in the Claims at clam 15 lines 13-21 (teaching on a central processor that secures a network connection between the two users);
receiving, by use of the telemedicine device processor via the proxy server over the communication link, a request, including authentication access data, from a remote terminal for a remote user to access the personal data of the telemedicine device user is taught in the Detailed Description at p. 15 ¶ 0132, p. 16 ¶ 0146, and p. 18 ¶ 0181 (teaching on a remote user requesting access to personal data from the patient user);
using the telemedicine device processor to validate the authentication access data of the request is taught in the Detailed Description at p. 15 ¶ 0132, p. 16 ¶ 0146, and p. 18 ¶ 0181 (teaching on sending a request for access to the personal data of the telemedicine device user to the telemedicine device user's device wherein the authorization is granted via the telemedicine device);
upon validating the authentication access data to allow the remote user to access to the personal data on the telemedicine device relaying, by use of the telemedicine device processor, the personal data between the telemedicine device and the remote terminal via the proxy server over the communication link in a remote access session is taught in the Detailed Description at p. 6 ¶ 0059, p. 15 ¶ 0142, p. 16 ¶ 0154, and in the Claims at claim 8, lines 19-20 (teaching on user login requirement for user authentication and once a session has begun, the system enables the users to share "photos, test results, or other information" that has been stored locally on the telemedicine's computing device during the session); 
while preventing secure personal data of the telemedicine device user stored on the telemedicine device from being sent to the proxy server in an un-encrypted form over the communication link is taught in the Detailed Description at p. 12 ¶ 0108 (teaching on a specific embodiment of the invention that allows the telemedicine device user to communicate with the provider anonymously and therefore preventing sharing personal data in an unencrypted form while still connecting the two remote users); -AND-
wherein the personal data relayed between the telemedicine device and the remote terminal via the proxy server is encrypted; and is taught in the Detailed Description at p. 8 ¶ 0081 (teaching on securing, encrypting, or otherwise protecting the method of exchanging data).
Kahn fails to teach the following limitation of claim 1. Paradissis, however, does teach the following:
the telemedicine device further including a locked accessory drawer preloaded with medication is taught in the Detailed Description in ¶ 0037 and ¶ 0049 (teaching on a telemedicine device containing a locked storage drawer with preloaded medication);                      -AND-
upon validating the authentication access data of the remote user, allowing the remote user to unlock the accessory drawer on the telemedicine device is taught in the Detailed Description in ¶ 0037 and ¶ 0049 (teaching on a remote user submitting user authorization information wherein the remote user may unlock the medication storage drawer).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify telemedicine device secure communication with a remote use system taught by Kahn to include remote user medication drawer unlocking as taught by Paradissis. A person having ordinary skill in the art would be motivated to include remote user medication drawer unlocking to the telemedicine device secure communication with a remote user because “efficiencies are increased by providing the caregiver with various access points so that the required documentation may be entered at convenient locations and times, rather than directly at dispensing units or devices employed to hold such items” (see Paradissis in the Summary in ¶ 0005). 
Both Kahn and Paradissis fail to teach the following limitation of claim 1. Panasyuk, however, does teach the following:
if the telemedicine device communicates over a second communication network, reestablishing the communication link with the proxy server over the second communication network, without terminating the remote access session is taught in the Detailed Description at p. 7 ¶ 0071 and 0073 (teaching on establishing two network connections between the users and server and switching between the two to maintain a single uninterrupted user session).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify telemedicine device secure communication with a remote user system taught by Kahn and Paradissis to include the call drop prevention through multiple connections system as taught by Panasyuk. A person having ordinary skill in the art would be motivated to include the call drop prevention through multiple connections system to the telemedicine device secure communication with a remote user in order to reduce the chance that the “the network connection is susceptible to breakdown” and the challenges associated with reforming a network connection if connection is lost (Background of the Invention at p. 1 ¶ 0003-0004). 
As per claim 2, the combination of Kahn, Paradissis, and Panasyuk discloses all of the limitations of claim 1. Kahn also discloses the following:
the method according to claim 1, wherein the secure personal data of the telemedicine device user comprises protected health information (PHI) is taught in the Detailed Description at p. 11 ¶ 0102 (teaching on the system's data sharing maintaining strict HIPAA compliance of PHI); -AND-
or personally identifiable information (PII) data of the telemedicine device user is taught in the Detailed Description at p. 12 ¶ 0108 (teaching on a specific embodiment of the invention that allows the telemedicine device user to communicate with the provider anonymously and therefore does not share PII).
claim 3, the combination of Kahn, Paradissis, and Panasyuk discloses all of the limitations of claim 1. Kahn also discloses the following:
the method according to claim 1, wherein the first communication network and the second communication network are selected from a group consisting of a wireless fidelity (Wi-Fi) network, a cellular network, a wired network, and a Bluetooth network is taught in the Detailed Description at p. 6 ¶ 0059 and p. 16 ¶ 0152 (teaching on network connections being Wi-Fi, Bluetooth™, wired, wireless internet, or cellular to connect the users to the system).
As per claim 4, the combination of Kahn, Paradissis, and Panasyuk discloses all of the limitations of claim 1. Kahn also discloses the following:
the method according to claim I, wherein establishing the communication link with the proxy server comprises establishing the communication link with the proxy server in response to a call made from the telemedicine device user to the remote user is taught in the Detailed Description at p. 16 ¶ 0156 (teaching on the server connecting the telemedicine device user to the provider in response to a call, and then converting the call to a session).
As per claim 7, the combination of Kahn, Paradissis, and Panasyuk discloses all of the limitations of claim 1. Kahn also discloses the following:
the method according to claim 1, wherein validating the authentication access data comprises assessing that the remote user is not located within a restricted geographical area is taught in the Detailed Description on p. 11 ¶ 0103 (teaching on restricting the remote users to a specific list of countries where experts meet certain qualifications to provide services in the United States).
claim 8, the combination of Kahn, Paradissis, and Panasyuk discloses all of the limitations of claim 1. Kahn also discloses the following:
the method according to claim I, wherein validating the authentication access data comprises assessing that the remote user is not on a list of restricted users is taught in the Detailed Description on p. 9 ¶ 0089 (teaching on allowing one user to restrict access to the data of the other user by consulting a blacklist). 
As per claim 11, Kahn teaches on the following limitations of the claim:
a method for a proxy server to manage relaying personal data between a telemedicine device and a remote terminal, the method comprising is taught in the Detailed Description at p. 12 ¶ 0117-0118,  p. 8 ¶ 0081, p. 18 ¶ 0180, in the Claims at Claim 1, and in the Figures at Figure 3 reference character 203 (teaching the exchange of data for a remote healthcare consultation over a secure server between two distinct user devices);
by a processor in a proxy server is taught in the Detailed Description at p. 16 ¶ 0154-0155, p. 18 ¶ 0180, and in the Figures at Figure 5 reference character 252 (teaching on the user computer containing a processor being incorporated into a medical equipment capable of sending biometric/physiological information over the system's network);
establishing, by use of the proxy server processor, a first communication link with a telemedicine device over a first communication network is taught in the Claims at clam 15 lines 13-21 (teaching on a central processor that secures a network connection between the two users);
the telemedicine device including one or more diagnostic devices or sensors providing real time diagnostic measurements of a medical condition of a telemedicine device user is taught in the Detailed Description on p. 16 ¶ 0155 (teaching on biometric sensors for measuring physiological characteristics of the user that are recorded locally on the 
the real time diagnostic measurements being included in personal data of the telemedicine device user stored in the telemedicine device is taught in the Detailed Description on p. 16 ¶ 0155 (teaching on biometric sensors for measuring physiological characteristics of the user that are recorded locally on the telemedicine device and transmitted to the expert service platform OR directly to the expert for analysis);
receiving, by use of the proxy server processor, a request from a remote terminal for a remote user to access personal data of a telemedicine device user of the telemedicine device is taught in the Detailed Description at p. 15 ¶ 0132 (teaching on a remote user requesting access to personal data from the patient user);
in response to the receiving the request, sending, by use of the proxy server processor, a secure proxy uniform resource locator (URL) to the remote terminal is taught in the Detailed Description at p. 13 ¶ 0118 and p. 16 ¶ 0146  (teaching on the professional's computing device employing a browser to access content via a URL);
upon activating the secure proxy URL on the remote terminal by the remote user, receiving, by use of the proxy server processor, authentication access data from the remote terminal is taught in the Detailed Description at p. 15 ¶ 0132, p. 16 ¶ 0146, and p. 18 ¶ 0181 (teaching on a remote user requesting access to personal data from the patient user);
using the telemedicine device to validate the authentication access data received from the remote terminal is taught in the Detailed Description at p. 15 ¶ 0132, p. 16 ¶ 0146, and p. 18 ¶ 0181 (teaching on sending a request for access to the personal data of the telemedicine device user to the telemedicine device user's device wherein the authorization is granted via the telemedicine device);
upon validating the authentication access data, establishing, by use of the proxy server processor, a second communication link with the remote terminal, and sending, by use of the proxy server processor, the authentication access data to the telemedicine device over the first communication link is taught in the Detailed Description at p. 6 ¶ 0059, p. 15 ¶ 0142, p. 16 ¶ 0154, and in the Claims at claim 8, lines 19-20 (teaching on user login requirement for user authentication and once a session has begun, the system enables the users to share "photos, test results, or other information" that has been stored locally on the telemedicine's computing device during the session); -AND-
wherein the personal data relayed between the telemedicine device and the remote terminal over the first and second communication links is encrypted is taught in the Detailed Description at p. 8 ¶ 0081 (teaching on securing, encrypting, or otherwise protecting the method of exchanging data).
Kahn fails to teach the following limitation of claim 11. Paradissis, however, does teach the following:
the telemedicine device further including a locked accessory drawer preloaded with medication is taught in the Detailed Description in ¶ 0037 and ¶ 0049 (teaching on a telemedicine device containing a locked storage drawer with preloaded medication);               -AND-
upon the telemedicine device validating the authentication access data of the remote terminal, relaying a command from the remote terminal over the first and second communication links to enable the remote user to unlock the accessory drawer on the telemedicine device is taught in the Detailed Description in ¶ 0037 and ¶ 0049 (teaching on a remote user submitting user authorization information wherein the remote user may unlock the medication storage drawer).
see Paradissis in the Summary in ¶ 0005). 
Both Kahn and Paradissis fail to teach the following limitation of claim 11. Panasyuk, however, does teach the following:
upon the telemedicine device allowing access to the personal data by the remote user, establishing, by use of the proxy server processor, a remote access session to enable relaying the personal data between the telemedicine device and the remote terminal over the first and second communication links is taught in the Detailed Description at p. 7 ¶ 0071 and 0073 (teaching on establishing two network connections between the users and server and switching between the two to maintain a single uninterrupted user session).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify telemedicine device secure communication with a remote use system taught by Kahn to include the call drop prevention through multiple connections system as taught by Panasyuk. A person having ordinary skill in the art would be motivated to include the call drop prevention through multiple connections system to the telemedicine device secure communication with a remote use in order to reduce the chance that the “the network connection is susceptible to breakdown” and the challenges associated with reforming a network connection if connection is lost (Background of the Invention at p. 1 ¶ 0003-0004). 
claim 12, the combination of Kahn, Paradissis, and Panasyuk discloses all of the limitations of claim 11. Panasyuk also discloses the following:
the method according to claim 11, further comprising upon assessing that the telemedicine device communicates over a second communication network is taught in the Detailed Description at p. 7 ¶ 0071 and 0073 (teaching on establishing two network connections between the users and server and switching between the two to maintain a single uninterrupted user session); -AND-
reestablishing the first communication link with the telemedicine device over the second communication network without terminating the remote access session is taught in the Detailed Description at p. 7 ¶ 0071 and 0073 (teaching on establishing two network connections between the users and server and maintaining both singles to create a single uninterrupted user session).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the telemedicine device secure communication with a remote use system taught by Kahn and Paradissis to include the call drop prevention through multiple connections system as taught by Panasyuk. A person having ordinary skill in the art would be motivated to include the call drop prevention through the creation and maintenance of multiple connections system to the telemedicine device secure communication with a remote use in order to reduce the chance that the “the network connection is susceptible to breakdown” and the challenges associated with reforming a network connection if connection is lost (Background of the Invention at p. 1 ¶ 0003-0004). 
As per claim 13, the combination of Kahn, Paradissis, and Panasyuk discloses all of the limitations of claim 11. Kahn also discloses the following:
the method according to claim 11, wherein establishing the first communication link with the telemedicine device comprises establishing the first communication link in response to a call made from the telemedicine device user to the remote user is taught in the Detailed Description p. 10 ¶ 0091 and in the Claims at claim 10 (teaching on the client AND/OR the expert having the capability of starting (amongst other controls) the session connection).
As per claim 14, the combination of Kahn, Paradissis, and Panasyuk discloses all of the limitations of claim 11. Panasyuk also discloses the following:
the method according to claim 11, further comprising terminating the remote access session and deactivating the secure proxy URL in response to the telemedicine device user or the remote user ending a call is taught in the Detailed Description at p. 17 ¶ 0165, p. 13 ¶ 0124, p. 15 ¶ 0140, and in the Figures at Figure 12A reference character 1220 (teaching on the system's determination that the connection was intentionally terminated and then terminating the connection ticket - defined further as the user connection authentication method when securing a connection over a web browser of this particular embodiment)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed modify the telemedicine device secure communication with a remote use system taught by Kahn to include the session termination and URL deactivation when the session is intentionally ended of Panasyuk since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately. A person having ordinary skill in the art would be motivated to combine the remote secure communication telemedicine system with the intentional session termination protocol to yield the predictable result of securely ending the session when intentionally desiring the secure connection to stop between the two remote devices.
As per claim 15, the combination of Kahn, Paradissis, and Panasyuk discloses all of the limitations of claim 11. Panasyuk also discloses the following:
the method according to claim 11, further comprising terminating the remote access session and deactivating the secure proxy URL after a predefined duration or inactivity time 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed modify the telemedicine device secure communication with a remote use system taught by Kahn and Paradissis to include the session termination and URL deactivation when the session exceeds a time threshold of Panasyuk since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately. A person having ordinary skill in the art would be motivated to combine the remote secure communication telemedicine system with the session termination protocol to yield the predictable result of securely ending the session when the system detects a session has met a predetermined time threshold.
As per claim 16, the combination of Kahn, Paradissis, and Panasyuk discloses all of the limitations of claim 11. Panasyuk also discloses the following:
the method according to claim 11, wherein sending the secure proxy URL comprises sending multiple unique secure proxy URLs respectively to multiple remote terminals is taught in the Detailed Description at p. 4 ¶ 0049 and p. 15 ¶ 0140 (teaching on the client including a plurality of client agents each of which can establish a unique connection with the host service over the web based secure connection).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed modify the telemedicine device secure communication with a remote use system taught by Kahn and Paradissis to include the multiple connection site support of Panasyuk since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately. A person having ordinary skill in the art would be motivated to combine the remote secure communication telemedicine system with the capability of connecting to multiple remote 
As per claim 19, Kahn teaches on the following limitations of the claim:
a telemedicine device for securely relaying personal data to a remote terminal via a proxy server, the telemedicine device comprising is taught in the Detailed Description at p. 12 ¶ 0117-0118,  p. 8 ¶ 0081, p. 18 ¶ 0180, in the Claims at Claim 1, and in the Figures at Figure 3 reference character 203 (teaching the exchange of data for a remote healthcare consultation over a secure server between two distinct user devices);
one or more diagnostic devices or sensors providing real time diagnostic measurements being included in personal data of the telemedicine device user stored in the telemedicine device is taught in the Detailed Description on p. 16 ¶ 0155 (teaching on biometric sensors for measuring physiological characteristics of the user that are recorded locally on the telemedicine device and transmitted to the expert service platform OR directly to the expert for analysis);
a memory for storing the personal data of the telemedicine device user; and is taught in the Detailed Description at p. 4 ¶ 0042 and in the Claims at claim 15 line7 (teaching on a telemedicine device containing a memory);
a processor, in data communication with the one or more diagnostic devices or sensors and the memory, the processor configured to establish a communication link with a proxy server over a first communication network is taught in the Detailed Description at p. 16 ¶ 0154-0155, p. 18 ¶ 0180, and in the Figures at Figure 5 reference character 252 (teaching on the user computer containing a processor being incorporated into a medical equipment capable of sending biometric/physiological information over the system's network);
the processor further configured to receive via the proxy server over the communication link, a request, including authentication access data, from a remote terminal for a remote user to access the personal data of the telemedicine device user is taught in the Detailed Description at p. 15 ¶ 0132, p. 16 ¶ 0146, and p. 18 ¶ 0181 (teaching on a remote user requesting access to personal data from the patient user);
the processor of the telemedicine device further configured to validate the authentication access data of the request is taught in the Detailed Description at p. 15 ¶ 0132, p. 16 ¶ 0146, and p. 18 ¶ 0181 (teaching on sending a request for access to the personal data of the telemedicine device user to the telemedicine device user's device wherein the authorization is granted via the telemedicine device);
upon validating the authentication access data to allow the remote user access to the personal data on the telemedicine device, the processor further configured to relay the personal data between the telemedicine device and the remote terminal via the proxy server over the communication link in a remote access session  is taught in the Detailed Description at p. 6 ¶ 0059, p. 15 ¶ 0142, p. 16 ¶ 0154, and in the Claims at claim 8, lines 19-20 (teaching on user login requirement for user authentication and once a session has begun, the system enables the users to share "photos, test results, or other information" that has been stored locally on the telemedicine's computing device during the session);
while preventing secure personal data of the telemedicine device user stored on the telemedicine device from being sent in an un-encrypted form to the proxy server over the communication link is taught in the Detailed Description at p. 12 ¶ 0108 (teaching on a specific embodiment of the invention that allows the telemedicine device user to communicate with the provider anonymously and therefore preventing sharing personal data in an unencrypted form while still connecting the two remote users); -AND-
wherein the personal data relayed between the telemedicine device and the remote terminal via proxy server is encrypted is taught in the Detailed Description at p. 8 ¶ 0081 (teaching on securing, encrypting, or otherwise protecting the method of exchanging data).
Kahn fails to teach the following limitation of claim 19. Paradissis, however, does teach the following:
the telemedicine device further including a locked accessory drawer preloaded with medication is taught in the Detailed Description in ¶ 0037 and ¶ 0049 (teaching on a telemedicine device containing a locked storage drawer with preloaded medication);               -AND-
upon validating the authentication access data of the remote user, allowing the remote user to unlock the accessory drawer on the telemedicine device is taught in the Detailed Description in ¶ 0037 and ¶ 0049 (teaching on a remote user submitting user authorization information wherein the remote user may unlock the medication storage drawer).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify telemedicine device secure communication with a remote use system taught by Kahn to include remote user medication drawer unlocking as taught by Paradissis. A person having ordinary skill in the art would be motivated to include remote user medication drawer unlocking to the telemedicine device secure communication with a remote user because “efficiencies are increased by providing the caregiver with various access points so that the required documentation may be entered at convenient locations and times, rather than directly at dispensing units or devices employed to hold such items” (see Paradissis in the Summary in ¶ 0005). 
Both Kahn and Paradissis fail to teach the following limitation of claim 19. Panasyuk, however, does teach the following:
and if the telemedicine device communicates over a second communication network, the processor further configured to re-establish the communication link with the proxy server over the second communication network without terminating the remote access session is taught in the Detailed Description at p. 7 ¶ 0071 and 0073 (teaching on establishing two network connections between the users and server and switching between the two to maintain a single uninterrupted user session).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify telemedicine device secure communication with a remote use system taught by Kahn and Paradissis to include the call drop prevention through multiple connections system as taught by Panasyuk. A person having ordinary skill in the art would be motivated to include the call drop prevention through multiple connections system to the telemedicine device secure communication with a remote use in order to reduce the chance that the “the network connection is susceptible to breakdown” and the challenges associated with reforming a network connection if connection is lost (Background of the Invention at p. 1 ¶ 0003-0004). 
As per claim 20, the combination of Kahn, Paradissis, and Panasyuk discloses all of the limitations of claim 19. Kahn also discloses the following:
the telemedicine device according to claim 19, wherein the secure personal data of the telemedicine device user comprises protected health information (PHI) is taught in the Detailed Description at p. 11 ¶ 0102 (teaching on the system's data sharing maintaining strict HIPAA compliance); -AND-
or personally identifiable information (PII) data of the telemedicine device user is taught in the Detailed Description at p. 12 ¶ 0108 (teaching on a specific embodiment of the invention that allows the telemedicine device user to communicate with the provider anonymously and therefore does not share PII).
claim 21, the combination of Kahn, Paradissis, and Panasyuk discloses all of the limitations of claim 19. Kahn also discloses the following:
the telemedicine device according to claim 19, wherein the first communication network and the second communication network are selected from a group consisting of a wireless fidelity (Wi-Fi) network, a cellular network, a wired network, and a Bluetooth network is taught in the Detailed Description at p. 6 ¶ 0059 and p. 16 ¶ 0152 (teaching on network connections being Wi-Fi, Bluetooth™, wired, wireless internet, or cellular to connect the users to the system).
As per claim 22, the combination of Kahn, Paradissis, and Panasyuk discloses all of the limitations of claim 19. Kahn also discloses the following:
the telemedicine device according to claim 19, wherein the processor is configured to establish the communication link with, the proxy server in response to a call made from the telemedicine device user to the remote user is taught in the Detailed Description p. 10 ¶ 0091 and in the Claims at claim 10 (teaching on the client AND/OR the expert having the capability of starting (amongst other controls) the session connection).
As per claim 23, the combination of Kahn, Paradissis, and Panasyuk discloses all of the limitations of claim 22. Kahn also discloses the following:
the telemedicine device according to claim 22, further comprising a video camera, and wherein the call comprises a video call is taught in the Detailed Description at p. 16 ¶ 0154, p. 17 ¶ 0162 (teaching on the client's computing device containing an internal camera for video calls to the professional).
As per claim 24
the telemedicine device according to claim 19, further comprising an input device for receiving inputs from the telemedicine device user, and an output device for displaying information to the telemedicine device user is taught in the Detailed Description on p. 4 ¶ 0044-0045 and in the Claims at claim 15 lines 15-26 (teaching on the client device containing a display being capable of both the input and output of session data via video, voice, and physiological data transmission and reception).
As per claim 25, the combination of Kahn, Paradissis, and Panasyuk discloses all of the limitations of claim 19. Kahn also discloses the following:
the telemedicine device according to claim 24, wherein the input device and the output device comprise a touch screen is taught in the Detailed Description at p. 4 ¶ 0042 and 0044-0045  (teaching on the input device being touchscreen and the output device including an integrated display/monitor and that the input/output devices can be integrated into a single system).
As per claim 28, the combination of Kahn, Paradissis, and Panasyuk discloses all of the limitations of claim 19. Kahn also discloses the following:
the telemedicine device according to claim 19, wherein the processor is configured to validate the authentication access data by assessing that the remote user is not located within a restricted geographical area is taught in the Detailed Description on p. 11 ¶ 0103 (teaching on restricting the remote users to a specific list of countries where experts meet certain qualifications to provide services in the United States).
As per claim 29, the combination of Kahn, Paradissis, and Panasyuk discloses all of the limitations of claim 19. Kahn also discloses the following:
the telemedicine device according to claim 19, wherein the processor is configured to validate the authentication access data by assessing that the remote user is not on a list of restricted users is taught in the Detailed Description on p. 9 ¶ 0089 (teaching on allowing one user to restrict access to the data of the other user by consulting a blacklist).
As per claim 32, the combination of Kahn, Paradissis, and Panasyuk discloses all of the limitations of claim 19. Kahn fails to teach the following limitation. Panasyuk, however does disclose the following:
the telemedicine device according to claim 19, wherein the processor is configured to enable the telemedicine device user to terminate the remote user access to the personal data on the telemedicine device is taught in the Detailed Description at p. 17 ¶ 0165, p. 13 ¶ 0124, p. 15 ¶ 0140, and in the Figures at Figure ## reference character 1220 (teaching on the system's determination that the connection was intentionally terminated and then terminating the connection ticket - defined further as the user connection authentication method when securing a connection over a web browser of this particular embodiment).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed modify the telemedicine device secure communication with a remote use system taught by Kahn and Paradissis to include the session termination and URL deactivation when the session is intentionally ended of Panasyuk since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately. A person having ordinary skill in the art would be motivated to combine the remote secure communication telemedicine system with the intentional session termination protocol to yield the predictable result of securely ending the session when intentionally desiring the secure connection to stop between the two remote devices.

Claims 5-6, 17-18 and 26-27 are rejected under 35 U.S.C. § 103 as being unpatentable over Kahn (US Patent Publication 2016/0246936)[hereinafter Kahn) in view of Paradissis et al. (US Patent App No 2016/0132662)[hereinafter Paradissis] in further view of Panasyuk et al. (US Patent App No  2005/0198379)[hereinafter Panasyuk] in further view of Tambasco (US Patent Publication 2015/0379198)[hereinafter Tambasco].
claim 5, the combination of Kahn, Paradissis, and Panasyuk discloses all of the limitations of claim 1. The combination of Kahn, Paradissis, and Panasyuk fails to teach the following limitation of claim 5. Tambasco, however, also discloses the following:
the method according to claim I, further comprising alerting the telemedicine device user that the remote user requested access to the personal data is taught in the Detailed Description on p. 4 ¶ 0046-47 (teaching on the system sending the patient portal a notification when the remote device is attempting to establish the communication link).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the protected medical data access system of Kahn, Paradissis, and Panasyuk to include the access notification/alert discussed in Tambasco. A person having ordinary skill in the art would be motivated to enable the protected healthcare information sharing network of Kahn, Paradissis, and Panasyuk with patient notification of a remote user’s request to access the protected data of Tambasco to enable patients to “have access to [Electronic Health Management Systems] to manage and provide their health-related data” (Tambasco in the Background at p. 1 ¶ 0002) and “securely interact and communicate with their health care providers” (Tambasco in the Detailed Description at p. 2 ¶ 0034).
As per claim 6, the combination of Kahn, Paradissis, Panasyuk, and Tambasco discloses all of the limitations of claim 5. The combination of Kahn, Paradissis, and Panasyuk fails to teach the following limitation of claim 6. Tambasco, however, also discloses the following:
the method according to claim 5, wherein validating the authentication access data comprises allowing the telemedicine device user to approve the access to the personal data in response to alerting the telemedicine device user is taught in the Detailed Description on p. 4 ¶ 0048-49 (teaching once the request for access has been granted, the remote user is prompted to provide authentication information to access the device's stored information).

As per claim 17, the combination of Kahn, Paradissis, and Panasyuk discloses all of the limitations of claim 11. The combination of Kahn, Paradissis, and Panasyuk fails to teach the following limitation of claim 17. Tambasco, however, also discloses the following:
the method according to claim 11, wherein the authentication access data, comprises a token encrypted at the remote terminal using a public key of the telemedicine device is taught in the Figure at fig. 1 reference character 110, and fig. 2 reference character 206, and in the Detailed Description at p. 6 ¶ 0052 table, p. 4 ¶ 0046 (teaching on the authentication data including a token, the authentication data was encrypted at the portal interface (treated analogous to the remote access terminal), and the encryption occurring with the public key of the patient portal (treated analogous to the patient's telemedicine device).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have the token encryption at the remote terminal using the originating device’s public key as discussed in Tambasco in the system executing the method of transmitting protected data of Kahn, Paradissis, and Panasyuk. A person having ordinary skill in the art would be motivated to enable the protected healthcare information sharing 
As per claim 18, the combination of Kahn, Paradissis, and Panasyuk, and Tambasco discloses all of the limitations of claim 17. The combination of Kahn, Paradissis, and Panasyuk fails to teach the following limitation of claim 18. Tambasco, however, also discloses the following:
the method according to claim 17, wherein the token is signed using a key known by the proxy server is taught in the Detailed Description p.4 ¶ 0046 (teaching on token signing at the server receiving the communication package and certificates)
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the protected data transmission system of Kahn, Paradissis, and Panasyuk with the token signing certificate with a key known at the proxy server of Tambasco. A person having ordinary skill in the art would be motivated to enable the protected healthcare information sharing network of Kahn, Paradissis, and Panasyuk with the token signing certificate with a key known at the proxy server to further ensure that patients to “securely interact and communicate with their health care providers” (Tambasco in the Detailed Description at p. 2 ¶ 0034) by enabling the “EHMS to securely communicate with the patient portal” (Tambasco in the Detailed Description at p. 3 ¶ 0037).
As per claim 26, the combination of Kahn, Paradissis, and Panasyuk discloses all of the limitations of claim 24. The combination of Kahn, Paradissis, and Panasyuk fails to teach the following limitation of claim 26. Tambasco, however, also discloses the following:
the telemedicine device according to claim 24, wherein the processor is configured to alert the telemedicine device user on the output device that the remote user requested access to the personal data is taught in the Detailed Description on p. 4 ¶ 0046-47 (teaching on the 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the protected medical data access system of Kahn, Paradissis, and Panasyuk to include the access notification/alert discussed in Tambasco. A person having ordinary skill in the art would be motivated to enable the protected healthcare information sharing network of Kahn, Paradissis, and Panasyuk with patient notification of a remote user’s request to access the protected data of Tambasco to enable patients to “have access to [Electronic Health Management Systems] to manage and provide their health-related data” (Tambasco in the Background at p. 1 ¶ 0002) and “securely interact and communicate with their health care providers” (Tambasco in the Detailed Description at p. 2 ¶ 0034).
As per claim 27, the combination of Kahn, Paradissis, Panasyuk, and Tambasco discloses all of the limitations of claim 26. The combination of Kahn, Paradissis, and Panasyuk fails to teach the following limitation of claim 27. Tambasco, however, also discloses the following:
the telemedicine device according to claim 26, wherein the processor is configured to validate the authentication access data by allowing the telemedicine device user to approve access to the personal data on the input device in response to the alert is taught in the Detailed Description on p. 4 ¶ 0048-49 (teaching once the request for access has been granted, the remote user is prompted to provide authentication information to access the device's stored information)
It would have been obvious to one of ordinary skill in the art at the time of the invention to have the protected medical data access system of Kahn, Paradissis, and Panasyuk to include the verifying authentication data upon access request acceptance system discussed in Tambasco. A person having ordinary skill in the art would be motivated to enable the protected healthcare information sharing network of Kahn, Paradissis, and Panasyuk with the verifying authentication data upon access request acceptance .

Claims 9-10 and 30-31 are rejected under 35 U.S.C. § 103 as being unpatentable over Kahn (US Patent Publication 2016/0246936)[hereinafter Kahn) in view of Paradissis et al. (US Patent App No 2016/0132662)[hereinafter Paradissis] in further view of Panasyuk et al. (US Patent App No  2005/0198379)[hereinafter Panasyuk] in further view of Heffez (US Patent Publication 2009/0222891)[hereinafter Heffez].
As per claim 9, the combination of Kahn, Paradissis, and Panasyuk discloses all of the limitations of claim 1. The combination of Kahn, Paradissis, and Panasyuk fails to teach the following limitation of claim 5. Heffez, however, also discloses the following: 
the method according to claim 1, wherein validating the authentication access data comprises comparing an internet protocol (IP) address of the remote terminal to an IP address associated with a remote voice communication or video communication of the remote user is taught in the Figures at figure 1 reference characters Step 150 – 160 and the Detailed Description at p. 3 ¶ 0042 (teaching on comparing the two IP addresses of the devices attempting to obtain remote access to a system for authentication access data). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the protected medical data access system of Kahn, Paradissis, and Panasyuk with the IP address comparison for access authentication improvement discussed in Heffez. A person having ordinary skill in the art would be motivated to enable the protected medical data access system to compare IP addresses for access authentication to provide the users “a means to authenticate the [identity] of the internet user” (Heffez in 
As per claim 10, the combination of Kahn, Paradissis, Panasyuk and Heffez discloses all of the limitations of claim 9. The combination of Kahn, Paradissis, and Panasyuk fails to teach the following limitation of claim 10. Heffez, however, also discloses the following:
the method according to claim 9, further comprising requesting a secondary authentication upon assessing that the internet protocol (IP) address of the remote terminal and the IP address associated with the remote voice communication or the video communication of the remote user do not match is taught in the Detailed Description at p. 5 ¶ 0032 (teaching on comparing the IP addresses of the two devices and if they are not deemed acceptable, generating a alert to the remote device (the alert is assumed to allow the remote location to approve or disapprove access and thus providing additional authentication approval for access). 	
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the protected medical data access system of Kahn, Paradissis, and Panasyuk with the IP address comparison failure with additional authentication for access authentication of Heffez. A person having ordinary skill in the art would be motivated to enable the protected medical data access system to request the secondary authentication verification if the IP address comparison component to provide the users “a means to authenticate the [identity] of the internet user” (Heffez in the Background at p. 1 ¶ 0004) “to produce a means to decrease the potential for fraud through authentication” (Heffez in the Summary of the Invention at p. 2 ¶ 0019).
As per claim 30
the method according to claim 1, wherein validating the authentication access data comprises comparing an internet protocol (IP) address of the remote terminal to an IP address associated with a remote voice communication or video communication of the remote user is taught in the Figures at figure 1 reference characters Step 150 – 160 and the Detailed Description at p. 3 ¶ 0042 (teaching on comparing the two IP addresses of the devices attempting to obtain remote access to a system for authentication access data). 	
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the protected medical data access system of Kahn, Paradissis, and Panasyuk with the IP address comparison for access authentication improvement discussed in Heffez. A person having ordinary skill in the art would be motivated to enable the protected medical data access system to compare IP addresses for access authentication to provide the users “a means to authenticate the [identity] of the internet user” (Heffez in the Background at p. 1 ¶ 0004) “to produce a means to decrease the potential for fraud through authentication” (Heffez in the Summary of the Invention at p. 2 ¶ 0019).	
As per claim 31, the combination of Kahn, Paradissis, Panasyuk and Heffez discloses all of the limitations of claim 30. The combination of Kahn, Paradissis, and Panasyuk fails to teach the following limitation of claim 31. Heffez, however, also discloses the following:
the method according to claim 1, wherein validating the authentication access data comprises comparing an internet protocol (IP) address of the remote terminal to an IP address associated with a remote voice communication or video communication of the remote user is taught in the Detailed Description at p. 5 ¶ 0032 (teaching on comparing the IP addresses of the two devices and if they are not deemed acceptable, generating a alert to the remote device (the alert is assumed to allow the remote location to approve or disapprove access and thus providing additional authentication approval for access). 	
.

Response to Arguments
Applicant's arguments filed 30 November 2020 for claims 1-32 with respect to 35 USC § 101 have been fully considered but they are not persuasive. 
 Applicant first argues that 2019 PEG on Subject Matter Eligibility Analysis and that the two Prong test was not properly applied - Applicant states that Examiner did a well understood, routine, and conventional analysis under Step 2A Prong 2. Examiner disagrees. Examiner analyzed the individual additional elements, read in light of the Specification, to consider if the computing environment implementing the abstract idea is unique to amount to a practical application wherein the additional elements were used in a manner to amount to an improvement to a computer or technology. Because the individual and in combination additional elements amounted to no more than a generic computer architecture, Examiner proceeded to Step 2B. Under Step 2B, Examiner further examined if the additional elements, alone or in combination, would be considered not well understood, routine, or conventional. Here, Examiner relied on the October PEG updated (as Applicant suggests Examiner should) which states that the specification can support the conventionality of generic computer components if “the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)” (Berkheimer in III. Impact on Examination Procedure, A. Formulating Rejections, 
Applicant asserts that aspects of the claimed invention cannot be characterized as organizing human activity (or a mental process) and therefore the claims should not be directed towards an abstract idea. Under Step 2A, Prong 1 and 2, the limitations of the claim are analyzed under two classifications (1) the abstract idea of the claim and (2) additional elements of the claim. While Examiner understands that the abstract idea is implemented in a technological environment by the additional elements analyzed under Step 2A Prong 2, Applicant fails to present arguments related to the enumerated abstract idea limitations (presented in Step 2A Prong 1). Examiner has not summarily asserted that all limitations are directed towards an abstract idea – Examiner has provided a detailed limitation by limitation analysis and presented Applicant with the exact limitations Examiner considers an abstract idea. 
Applicant then asserts that the claims amount to an improvement to technology. Examiner disagrees. An improvement in the abstract idea itself is not an improvement in technology – to show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the 
Finally, Applicant asserts that the improvement to technology does not need to be detailed in the patent specification. Applicant then provides examples of where in the Specification, Applicant believes the disclosure provides evidence of an improvement to technology. Examiner first directs Applicant to MPEP § 2106.05(a)(lI) wherein the courts in McRO relied on the specification's explanation of the failures of see BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341). The pending application’s claim and specification contains a high level of abstraction at both presenting a problem and its solution more similar to  requiring the use of software to tailor information and provide it to the user on a generic computer, Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71 (Fed. Cir. 2015) (see MPEP 2106.05(f)(2) for more examples where the court has found additional elements to be mere institutions to apply an exception). Protecting the security and accessibility of data communications in a generic computing environment is considered an improvement to the abstract idea and not computing technology.
Applicant’s arguments, see Rejections under 35 U.S.C. §103, filed 30 November 2020, with respect to the rejections of claims 1-32 under 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Paradissis et al. (US Patent App No 2016/0132662), as per the rejections above.
In response to applicant's argument that Panasyuk, Kahn, Tambasco, and Heffez fail to teach on every limitation of the instant claims, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  If Applicant believes one of the provided KSR rationales is incorrectly applied, Examiner will consider such arguments which provide an explanation of how the motivation fails. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN LYNN JACKSON whose telephone number is (571)272-5389.  The examiner can normally be reached on Monday-Friday 6:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 05096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/J.L.J./Examiner, Art Unit 3626                                                                                                                                                                                                        
/EVANGELINE BARR/Primary Examiner, Art Unit 3626